Case 1-19-46308-ess Doc1 Filed 10/21/19 Entered 10/21/19 11:07:31

Fill in this information to identify your case:

United States Bankruptcy Court for the:

 

Eastern District of New York

Case number (thrown = Chapfer you are filingunders | ‘
Chapter 7 CLERK
Q chapter11 U.S. BANKRUPTCY COURT

Q
Q Chapter EASTERN DISTRICT OF NEW YORK LJ Check if this is an

 

RECEIVED - BROOKLYN amended filing
B 401 OCT 24 ead Oo: ag
Voluntary Petition for Individuals Filing for Bankruptcy 12115

 

The bankruptcy forms use you and Debtor 7 to refer to a debtor filing alone. A married couple may file a bankruptcy case together—called a
joint case—and in joint cases, these forms use you to ask for information from both debtors. For example, if a form asks, “Do you own a car,”
the answer would be yes if either debtor owns a car. When information is needed about the spouses separately, the form uses Debtor 7 and
Debtor 2 to distinguish between them. In joint cases, one of the spouses must report information as Debtor 7 and the other as Debtor 2. The
same person must be Debtor 7 in all of the forms.

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number
(if known). Answer every question.

ao Identify Yourself

4. Your full name

Write the name that is on your
government-issued picture

 

 

 

 

 

identification (for example, First name |. Firstname
your driver's license or Lowe .

passport). Mickle name\ | Middle name
Bring your picture

 

 

identification to your meeting —- Last name __ Lastname

with the trustee. rons \n
Suffix (Sr., Jr., 1, Hl) cs Suffix (Sr., Jr., Uf, tl)

 

 

2. All other names you
have used in the last 8 First name

 

 

_ First name

 

 

 

 

 

 

 

 

 

 

 

 

 

 

years
Include your married or Middle name | Middle name
maiden names. .

Last name _ Lastname

First name - First name

Middle name _ Middle name

Last name | Lastname

i
3. Only the last 4 digits of a xxx x

your Social Security OX — XK — ———— —— ——
number or federal OR OR
Individual Taxpayer 9 9
Identification number XX KK 9 XK
(TIN) :

 

B 101 (Official Form 101) Voluntary Petition for Individuals Filing for Bankruptcy

 
 

Case 1-19-46308-ess Doci1 Filed 10/21/19

Faye

Middle Name

Hanris! agin

Debtor 1

 

First Name

Last Name

 

Entered 10/21/19 11:07:31

Case number (known)

 

yes

ath neve not used any business names or EINs.

Ruts Real ectake

4, Any business names
and Employer
Identification Numbers
(EIN) you have used in

 

_. the last 8 years Business name

Include trade names and

 

 

doing business as names Business name

V\ .346T4¢5

EIN

 

(1 | have not used any business names or EINs.

 

Business name

 

_. Business name

EN

 

s. Where you live

€04 E39 St

 

Number Street

 

Wo

ZIP Code

N\

State

Brockion
City W
Kuras
County O

If your mailing address is different from the one
above, fill it in here. Note that the court will send
any notices to you at this mailing address.

 

 

 

 

If Debtor 2 lives at a different address:

 

Number Street

 

 

City State ZIP Code

 

_ County

__ If Debtor 2’s mailing address is different from
yours, fill it in here. Note that the court will send
any notices to this mailing address.

 

 

 

 

Number Street Number Street

P.O. Box P.O. Box

City State ZipCode —Ss«CCity State ZIP Code
6. Why you are choosing Check one:

this district to file for

oe
bankruptcy Over the last 180 days before filing this petition,

| have lived in this district longer than in any
other district.

C] | have another reason. Explain.
(See 28 U.S.C. § 1408.)

 

 

 

 

_ 0 Over the last 180 days before filing this petition,
: | have lived in this district longer than in any
other district.

() | have another reason. Explain.
(See 28 U.S.C. § 1408.)

 

 

 

 

 

B 101 (Official Form 101)

Voluntary Petition for Individuals Filing for Bankruptcy

 

 
Case 1-19-46308-ess Doc1 Filed 10/21/19 Entered 10/21/19 11:07:31

Debtor 1

Ruby Foy ol tay wy wy

Case number (if known)

 

First Name Middle Name

Last Name al

“ ER rot tne ‘Court About Your Bankruptcy Case

7. The chapter of the
Bankruptcy Code you
are choosing to file
under

Check one. (For a brief description of each, see Notice Required by 11 U.S.C. § 342(b) for Individuals Filing
for Bankruptcy (Form 2010)). Also, go to the top of page 1 and check the appropriate box.

Chapter 7
C] Chapter 11
CL) Chapter 12
CL] Chapter 13

 

8. How you will pay the fee

C] | will pay the entire fee when | file my petition. Please check with the clerk's office in your
local court for more details about how you may pay. Typically, if you are paying the fee
yourself, you may pay with cash, cashier’s check, or money order. If your attorney is
submitting your payment on your behalf, your attorney may pay with a credit card or check
with a pre-printed address.

C) | need to pay the fee in installments. If you choose this option, sign and attach the
Application for Individuals to Pay The Filing Fee in Installments (Official Form 103A).

| request that my fee be waived (You may request this option only if you are filing for Chapter 7.
By law, a judge may, but is not required to, waive your fee, and may do so only if your income is
less than 150% of the official poverty line that applies to your family size and you are unable to
pay the fee in installments). lf you choose this option, you must fill out the Application to Have the
Chapter 7 Filing Fee Waived (Official Form 103B) and file it with your petition.

 

'9. Have you filed for
bankruptcy within the
last 8 years?

we

(Yes. District When Case number
MM/ DD/YYYY

District When Case number
MM/ DD/YYYY

District When Case number
MM / DD/YYYY

 

10. Are any bankruptcy
cases pending or being
filed by a spouse who is
not filing this case with
you, or by a business
partner, or by an
affiliate?

We

 

 

Gl Yes. Debtor Relationship to you
District When Case number, if known,
MM/DD /YYYY
Debtor Relationship to you
District When Case number, if known,
MM /DD/YYYY

 

11. Do you rent your
residence?

 

NX
Cro. Go fo line 12.

(J Yes. Has your landlord obtained an eviction judgment against you and do you want to stay in your
residence?
[I No. Go to fine 12.

2 Yes. Fill out Initial Statement About an Eviction Judgment Against You (Form 101A) and file it with
this bankruptcy petition.

 

B 101 (Official Form 101)

 

Voluntary Petition for Individuals Filing for Bankruptcy 3
Case 1-19-46308-ess Doc1 Filed 10/21/19 Entered 10/21/19 11:07:31

Ruby

First Name

Debtor 1

Middle Name

Foue

Harrisinah

Last Name

Case numbet (i known),

Report About Any Businesses You Own as a Sole Proprietor

 

 

12. Aré you a sole proprietor
“of any full- or part-time
business?

““A’sote proprietorship is a
business you operate as an
individual, and is not a
separate legal entity such as

: a corporation, partnership, or

i LLC.

If you have more than one
sole proprietorship, use a
separate sheet and attach it
to this petition.

i
weablaes

 

13. Are you filing under
Chapter 11 of the
Bankruptcy Code and

~ are you a small business
debtor?
For a definition of small

business debtor, see
11 U.S.C. § 101(51D).

 

(J No. Go to Part 4.

C) Yes. Name and location of business

Loy Qeal Cetore

Name of business, if any

Q0% €2AQ SY

Number Street

Eee)

Crrade Wouns

FACONNSES

 

 

Broo wi

City

\V2AO

ZIP Code

NN

State \

Check the appropriate box to describe your business:

CJ Health Care Business (as defined in 11 U.S.C. § 101(27A))
Lorote Asset Real Estate (as defined in 11 U.S.C. § 101(51B))

CJ Stockbroker (as defined in 11 U.S.C. § 101(53A))

LJ Commodity Broker (as defined in 11 U.S.C. § 101(6))

CJ None of the above

If you are filing under Chapter 11, the court must know whether you are a small business debtor so that it
can set appropriate deadlines. If you indicate that you are a small business debtor, you must attach your
most recent balance sheet, statement of operations, cash-flow statement, and federal income tax return or if
any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).

No.
U No.

| am not filing under Chapter 11.

1 am filing under Chapter 11, but | am NOT a small business debtor according to the definition in
the Bankruptcy Code.

CJ Yes. | am filing under Chapter 11 and 1 am a small business debtor according to the definition in the
Bankruptcy Code.

Fee rover if You Own or Have Any Hazardous Property or Any Property That Needs Immediate Attention

 

_ 14, Do you own or have any
property that poses or is
alleged to pose a threat
of imminent and
identifiable hazard to
public health or safety?
Or do you own any
property that needs
immediate attention?
For example, do you own
._petishable goods, or livestock

that. must be fed, or a building
that needs urgent repairs?

 

Wiio

CJ Yes. What is the hazard?

 

 

if immediate attention is needed, why is it needed?

 

 

Where is the property?

 

Number Street

 

 

City State ZIP Code

 

B 101 (Official Form 101)

Voluntary Petition for Individuals Filing for Bankruptcy 4
Case 1-19-46308-ess Doc1 Filed 10/21/19 Entered 10/21/19 11:07:31

e ~
Debtor 1 Ruby { Horns aed 4 Case number (if known)

 

First Name Middle Name Last Name

ea Explain Your Efforts to Receive a Briefing About Credit Counseling

 

 
 
   
  
  

15. Tell the court whether
you have received a
briefing about credit You must check one:
counseling.

» You must check one:

(1 1 received a briefing from an approved credit
counseling agency within the 180 days before |
filed this bankruptcy petition, and | received a :
certificate of completion. i

Attach a copy of the certificate and the payment
pian, if any, that you developed with the agency.

| received a briefing from an approved credit
counseling agency within the 180 days before |

The law requires that you filed this bankruptcy petition, and | received a
receive a briefing about credit certificate of completion.

counseling before you file for :
bankruptcy. You Tet Attach a copy of the certificate and the payment

truthfully check one of the plan, if any, that you developed with the agency.
following choices. If you

cannot do so, you are not
eligible to file.

— (2 [received a briefing from an approved credit
counseling agency within the 180 days before! |
filed this bankruptcy petition, but | do not have a |

certificate of completion.

Cl ij received a briefing from an approved credit
counseling agency within the 180 days before |
filed this bankruptcy petition, but | do not have a
certificate of completion.

Within 14 days after you file this bankruptcy petition,
you MUST file a copy of the certificate and payment
plan, if any.

If you file anyway, the court

can dismiss your case, you

will lose whatever filing fee

you paid, and your creditors

can begin collection activities ©)
again.

Within 14 days after you file this bankruptcy petition, :
you MUST file a copy of the certificate and payment |
plan, if any. i

at certify that | asked for credit counseling i
: services from an approved agency, but was
unable to obtain those services during the 7
days after | made my request, and exigent
circumstances merit a 30-day temporary waiver
of the requirement. i

| certify that | asked for credit counseling
services from an approved agency, but was
unable to obtain those services during the 7
days after | made my request, and exigent
circumstances merit a 30-day temporary waiver
i of the requirement.

 

 

To ask for a 30-day temporary waiver of the
requirement, attach a separate sheet explaining
what efforts you made to obtain the briefing, why
you were unable to obtain it before you filed for
bankruptcy, and what exigent circumstances
required you to file this case.

To ask for a 30-day temporary waiver of the
requirement, attach a separate sheet explaining
what efforts you made to obtain the briefing, why
you were unable to obtain it before you filed for
bankruptcy, and what exigent circumstances
required you to file this case.

 

 

Your case may be dismissed if the court is : . Your case may be dismissed if the court is
dissatisfied with your reasons for not receiving a dissatisfied with your reasons for not receiving a
briefing before you filed for bankruptcy. briefing before you fited for bankruptcy.

If the court is satisfied with your reasons, you must lf the court is satisfied with your reasons, you must
still receive a briefing within 30 days after you file. still receive a briefing within 30 days after you file.
You must file a certificate from the approved You must file a certificate from the approved
agency, along with a copy of the payment plan you agency, along with a copy of the payment plan you
developed, if any. If you do not do so, your case developed, if any. If you do not do so, your case
may be dismissed. may be dismissed.

Any extension of the 30-day deadline is granted Any extension of the 30-day deadline is granted i
only for cause and is limited to a maximum of 15 only for cause and is limited to a maximum of 15 i

 

   

 

 

 

days. - days.
C) 1am not required to receive a briefing about . (C tam not required to receive a briefing about
credit counseling because of: credit counseling because of:
(] incapacity. | have a mental illness or a mental : (J Incapacity. | have a mental illness or a mental |
deficiency that makes me ce deficiency that makes me
incapable of realizing or making incapable of realizing or making
rational decisions about finances. rational decisions about finances. ;
C) Disability. My physical disability causesme (2 Disability. My physical disability causes me
to be unable to participate in a to be unable to participate in a :
briefing in person, by phone, or a briefing in person, by phone, or
through the internet, even after] through the internet, even after |
: reasonably tried to do so. . reasonably tried to do so.
U] Active duty. | am currently on active military - C) Active duty. | am currently on active military
: duty in a military combat zone. S duty in a military combat zone.
If you believe you are not required to receive a - If you believe you are not required to receive a
: briefing about credit counseling, you must file a ee briefing about credit counseling, you must file a :
| motion for waiver of credit counseling with the court. motion for waiver of credit counseling with the court. .
1 ES
Le
|

 

B 101 (Official Form 101) Voluntary Petition for Individuals Filing for Bankruptcy 5
Case 1-19-46308-ess Doc1 Filed 10/21/19 Entered 10/21/19 11:07:31

vay Reby Bye Harsh,

First Name Middie Name Last Name

CE answer These Questions for Reporting Purposes

Pees in 16a. Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C. § 101(8)
| 16. you have? of debts do as “incurred by an individual primarily for a personal, family, or household purpose.”

CI Alo. Go to line 16b.
Yes. Go to line 17.
16b, Are your debts primarily business debts? Business debts are debts that you incurred to obtain

money for a business or investment or through the operation of the business or investment.

UY No. Go to line 16c.
C) Yes. Go to line 17.

Case number (known)

 

 

 

'

16c. State the type of debts you owe that are not consumer debts or business debts.

 

 

“47. Are you filing under
Chapter 7?

Do you estimate that after

any exempt property is

excluded and

administrative expenses
are paid that funds will be LI Yes

available for distribution

to unsecured creditors?

L. | am not filing under Chapter 7. Go to line 18.
¥

es. | am filing under Chapter 7. Do you estimate that after any exempt property is excluded and '
_ expenses are paid that funds will be available to distribute to unsecured creditors?
No

 

 

 

148. How many creditorsdo 41-49 C2) 1,000-5,000 ©) 25,001-50,000
you estimate that you C) 50-99 (J 5,001-10,000 (2 50,001-100,000
owe? C) 100-199 C) 10,001-25,000 C) More than 100,000
L) 200-999
- 49. How much do you 1 $0-$50,000 C} $1,000,001-$10 million © $500,000,001-31 billion

estimate your assets to
be worth?

C7 $50,001-$100,000
C3 $100,001-$500,000
(2 $500,001-$1 million

CJ) $10,000,001-$50 million
C} $50,000,001-$100 million
(J $100,000,001-$500 million

C3 $1,000,000,001-$10 billion
( $10,000,000,001-$50 billion
(J More than $50 billion

 

 

20. How much do you
_ estimate your liabilities
to be?

Sign Below

For you

LI $0-$50,000

(J $50,001-$100,000

Cd $100,001-$500,000
§4$500,001-$1 million

(J $1,000,001-$10 million

LJ $10,000,001-$50 million
C] $50,000,001-$100 million
C3 $100,000,001-$500 million

LJ $500,000,001-$1 billion

CJ $1,000,000,001-$10 billion
(Q $10,000,000,001-$50 billion
C] More than $50 billion

i have examined this petition, and | declare under penalty of perjury that the information provided is true and

correct.

If | have chosen to file under Chapter 7, | am aware that | may proceed, if eligible, under Chapter 7, 11,12, or 13

of title 11, United States Code. | understand the relief available under each chapter, and | choose to proceed

under Chapter 7.

If no attorney represents me and | did not pay or agree to pay someone who is not an attomey to help me fill out

this document, | have obtained and read the notice required by 11 U.S.C. § 342(b).

| request relief in accordance with the chapter of title 11, United States Code, specified in this petition.

| understand making a false statement, concealing property, or obtaining money or property by fraud in connection

with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.
18 U.S.C. §§ 152, 1341, 1519, and 3571.

x Rut rorrerno|> x

 

Signature of Debtor 1

 

Signature of Debtor 2

Executedon
MM / DD /YYYY

Executed on 10] \b | ZO
MM! / DD 7YYYY

 

B 101 (Official Form 101)

Voluntary Petition for Individuats Filing for Bankruptcy 6
Case 1-19-46308-ess Doc1 Filed 10/21/19 Entered 10/21/19 11:07:31

Ruby faye Hour ising A

First Name Middie Name Last Name VG

Debtor 1 Case number (itknown)

 

 

: i, the attorney for the debtor(s) named in this petition, declare that | have informed the debtor(s) about eligibility

to proceed under Chapter 7, 11, 12, or 13 of title 11, United States Code, and have explained the relief i
available under each chapter for which the person is eligible. | also certify that | have delivered to the debtor(s) :
the notice required by 11 U.S.C. § 342(b) and, in a case in which § 707(b)(4)(D) applies, certify that | have no '
_ If you are not represented knowledge after an inquiry that the information in the schedules filed with the petition is incorrect.

_ by an attorney, you do not

| For your attorney, if you are
_ represented by one

oii ea a Sea i oak

 

 

 

 

 

 

 

 

. need to file this page. x
: Date
Signature of Attorney for Debtor MM / OD /YYYY
Printed name
Firm name
Number Street
City State ZIP Code
Contact phone Email address
Bar number State

 

 

B 101 (Official Form 101) Voluntary Petition for Individuals Filing for Bankruptcy 7

 
Case 1-19-46308-ess Doc1 Filed 10/21/19 Entered 10/21/19 11:07:31

 

 

 

Debtor 1 Case number (if known),
First Name Middle Name Last Name
For you if you are filing this The law allows you, as an individual, to represent yourself in bankruptcy court, but you
bankruptcy without an should understand that many people find it extremely difficult to represent
attorney themselves successfully. Because bankruptcy has long-term financial and legal

Viawens consequences, you are strongly urged to hire a qualified attorney.
If you,are represented by
an attorney, you do not To be successful, you must correctly file and handle your bankruptcy case. The rules are very

 

 

i
|
|
:
i
i

is‘page. technical, and a mistake or inaction may affect your rights. For example, your case may be
dismissed because you did not file a required document, pay a fee on time, attend a meeting or
hearing, or cooperate with the court, case trustee, U.S. trustee, bankruptcy administrator, or audit
firm if your case is selected for audit. If that happens, you could lose your right to file another
case, or you may lose protections, including the benefit of the automatic stay.

You must list all your property and debts in the schedules that you are required to file with the
court. Even if you plan to pay a particular debt outside of your bankruptcy, you must list that debt
in your schedules. If you do not list a debt, the debt may not be discharged. If you do not list
property or properly claim it as exempt, you may not be able to keep the property. The judge can
also deny you a discharge of all your debts if you do something dishonest in your bankruptcy
case, such as destroying or hiding property, falsifying records, or lying. Individual bankruptcy
cases are randomly audited to determine if debtors have been accurate, truthful, and complete.
Bankruptcy fraud is a serious crime; you could be fined and imprisoned.

lf you decide to file without an attorney, the court expects you to follow the rules as if you had
hired an attorney. The court will not treat you differently because you are filing for yourself. To be
successful, you must be familiar with the United States Bankruptcy Code, the Federal Rules of
Bankruptcy Procedure, and the local rules of the court in which your case is filed. You must also i
be familiar with any state exemption laws that apply.

 

 

Are you aware that filing for bankruptcy is a serious action with long-term financial and legal i
consequences?

a CI No

, Yes
: Are you aware that bankruptcy fraud is a serious crime and that if your bankruptcy forms are
inaccurate or incomplete, you could be fined or imprisoned?

QC) No
yes

Did you pay or agree to pay someone who is not an attorney to help you fill out your bankruptcy forms?
No

 

LJ] Yes. Name of Person .
Attach Bankruptcy Petition Preparer’s Notice, Declaration, and Signature (Official Form 119).

By signing here, | acknowledge that | understand the risks involved in filing without an attorney. |
have read and understood this notice, and | am aware that filing a bankruptcy case without an
attorney may cause me to lose my rights or property if | do not properly handle the case.

 

 

x Quads Yrorer vines x |

Signature of Debtor 1 Signature of Debtor 2
Date fo | (4 | 2014 Date
MM/DD / MM/ DD /YYYY
. Contact phone Contact phone

 

 

 

Cell phone AV B4% S63\ Cell phone

Email address Rub Ws oon’, WsiNne@

B 101 (Official Form 101) Voluntary Petition for Individuals Filing for Bankruptcy 8

 

  

 

     

 
DEBTOR(S): RUBY HARRISINGH CASE NO.:

Case 1-19-46308-ess Doc1 Filed 10/21/19 Entered 10/21/19 11:07:31

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
www.nyeb.uscourts.gov

STATEMENT PURSUANT TO LOCAL
BANKRUPTCY RULE 1073-2(b)

 

 

Pursuant to Local Bankruptcy Rule 1073-2(b), the debtor (or any other petitioner) hereby makes the following disclosure concerning

Related Cases, to the petitioner’s best knowledge, information and belief:

[NOTE: Cases shall be deemed “Related Cases” for purposes E.D.N.Y LBR 1073-1 and E.D.N.Y LBR 1073-2 if the earlier case was pending at
any time within eight years before the filing of the new petition, and the debtors in such cases (i) are the same; (ii) are spouses or ex-spouses; (ili)
are affiliates, as defined in 11 U.S.C. § 101(2); (iv) are general partners in the same partnership; (v) are a partnership and one more of its general
partners; (vi) are partnerships which share one or more common general partners; or (vii) have, or within 180 days of the commencement of either
of the Related Cases had, an interest in property that was or is included in the property of another estate under 11 U.S.C. § 541(a).]

4
od

, RELATED CASES:

NO RELATED CASE IS PENDING OR HAS BEEN PENDING AT ANY TIME.
THE FOLLOWING RELATED CASE(S) IS PENDING OR HAS BEEN PENDING:

CASE NO.: JUDGE: DISTRICT/DIVISION:

 

 

CASE PENDING: (YES/NO): [Jf closed] Date of Closing:

 

CURRENT STATUS OF RELATED CASE:
(Discharged/awaiting discharge, confirmed, dismissed, etc.

 

MANNER IN WHICH CASES ARE RELATED: (Refer to NOTE above):

 

SCHEDULE A/B: PROPERTY "OFFICIAL FORM 106A/B - INDIVIDUAL” PART 1 (REAL PROPERTY):
REAL PROPERTY AS LISTED IN DEBTOR’S SCHEDULE “A/B — PART 1” WHICH WAS ALSO LISTED IN SCHEDULE “A/B” OF
RELATED CASES:

 

SCHEDULE A/B: ASSETS — REAL PROPERTY "OFFICIAL FORM 206A/B - NON-INDIVIDUAL” PART 9 (REAL
PROPERTY): REAL PROPERTY AS LISTED IN DEBTOR’S SCHEDULE “A/B — PART 9” WHICH WAS ALSO LISTED IN
SCHEDULE “A/B” OF RELATED CASES:

 

CASE NO.: JUDGE: DISTRICT/DIVISION:

 

 

CASE PENDING: (YES/NO): [/f closed] Date of Closing:

 

CURRENT STATUS OF RELATED CASE:
(Discharged/awaiting discharge, confirmed, dismissed, etc.

 

MANNER IN WHICH CASES ARE RELATED: (Refer to NOTE above):

 

SCHEDULE A/B: PROPERTY "OFFICIAL FORM 106A/B - INDIVIDUAL” PART 1 (REAL PROPERTY):
REAL PROPERTY AS LISTED IN DEBTOR’S SCHEDULE “A/B ~ PART 1” WHICH WAS ALSO LISTED IN SCHEDULE “A/B” OF

 

. SCHEDULE A/B: ASSETS - REAL PROPERTY "OFFICIAL FORM 206A/B - NON-INDIVIDUAL” PART 9 (REAL PROPERTY):
_ REAL PROPERTY AS LISTED IN DEBTOR’S SCHEDULE “A/B - PART 9” WHICH WAS ALSO LISTED IN SCHEDULE “A/B” OF

RELATED CASES:

 

 
Case 1-19-46308-ess Doc1 Filed 10/21/19 Entered 10/21/19 11:07:31

 

 

[OVER]
“DISCLOSURE OF RELATED CASES (cont’d)
3. CASENO.: _ JUDGE: DISTRICT/DIVISION:
“CASE PENDING: (YES/NO): [If closed] Date of Closing:

 

“CURRENT STATUS OF RELATED CASE:
(Discharged/awaiting discharge, confirmed, dismissed, etc.

 

MANNER IN WHICH CASES ARE RELATED: (Refer to NOTE above):

 

heb arash sb

-e SCHEDULE ADB: PROPERTY "OFFICIAL FORM 106A/B - INDIVIDUAL” PART 1 (REAL PROPERTY):
REAL PROPERTY AS LISTED IN DEBTOR’S SCHEDULE “A/B — PART 1” WHICH WAS ALSO LISTED IN SCHEDULE “A/B” OF
RELATED CASES:

 

» SCHEDULE A/B: ASSETS — REAL PROPERTY "OFFICIAL FORM 206A/B - NON-INDIVIDUAL” PART 9 (REAL
PROPERTY): REAL PROPERTY AS LISTED IN DEBTOR’S SCHEDULE “A/B — PART 9” WHICH WAS ALSO LISTED IN
SCHEDULE “A/B” OF RELATED CASES:

 

_ NOTE: Pursuant to 11 U.S.C. § 109(g), certain individuals who have had prior cases dismissed within the preceding 180 days may not, b
lisible to be debtors. Such an individual will be required to file a statement in support of his/her eligibility to file.

 
  
  
 

rOR seosieirem BY DEBTOR/PETITIONER’S ATTORNEY, AS APPLICABLE:
‘admitted to practice in the Eastern District of New York (Y/N):
CERTIFICATION (to be signed by pro-se debtor/petitioner or debtor/petitioner’s attorney, as applicable):

I certify under penalty of perjury that the within bankruptcy case is not related to any case pending or pending at any time, except as
indicated elsewhere on this form.

Ruby Haxvis ma
Signature of Debtor’s Attorney Signature of Pro-se Debtor/Petitioner
For E2A s&
Mailing Address of Debtor/Petitioner
BRNO Ok\nyy ny | (2iO
City, State, Zip Code
Ruby tarris ing h @ ginalse cory

Email Addvess

(att) 543-543)

Area Code and Telephone Number

 

 

 

 

 

 

 

other petitioner and their attorney to appropriate sanctions, including without limitation conversion, the appointment of a trustee or
the dismissal of the case with prejudice.

NOTE: Any change in address must be reported to the Court immediately IN WRITING. Dismissal of your petition may otherwise
result.

 
Case 1-19-46308-ess Doc1 Filed 10/21/19 Entered 10/21/19 11:07:31

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK

 

X
. mRe: .
Q \ 4 Fone Hoomeonh Case No.
Chapter
Debtor(s)
Xx

 

VERIFICATION OF CREDITOR MATRIX/LIST OF CREDITORS

 

The undersigned debtor(s) or attorney for the debtor(s) hereby verifies that the
creditor matrix/list of creditors submitted herein is true and correct to the best of his or her
knowledge.

Dated: (o/ a. | 19
Quy Rawrrisinegls

 

Debtor

 

Joint Debtor

 

Attorney for Debtor

USBC-44 Rev.3/17,05

 
Case 1-19-46308-ess Doci1 Filed 10/21/19

Bank of America
100 North Tryon Street
Charlotte NC 28255

Capital One Bank
PO Box 85520
Richmond VA 23285

Citibank
P O Box 85520
Louisville KY 40290

GE Money Bank/PC Richards
Norwalk CT 06850 GE Capital
3135 Easton Tpke

Fairfield CT 06828

HSBC
425 5th Ave
New York NY 10018

Macy’s DSNB
911 Duke Blvd
Mason OH 45040

MBNA/FIA Card Services N.A.
P O Box 15019
Wilmington DE 19850

Merrick Bank
10705 S Jordan Gateway
S.Jordan UT 84095

Nationstar
350 Highland
Houston TX 77067

Nexus C W
2911 Centerville Rd
Suite 400
Wilmington DE 19808

Entered 10/21/19 11:07:31

 
 

 

 

 

Case 1-19-46308-ess Doci1 Filed 10/21/19

People’s Choice Home Loan Inc
7525 Irvine Center Drive
Irvine CA 92618

Real Time Solutions Inc.
P O Box 840923

wow Wallas TX 75284-0923

Synchrony Bank ) JCPenny
200 Crossing Blvd

Ste 101

Bridgewater NJ 08807

TD Bank
9000 Atrium Way
Mt Laurel NJ 08054

Verizon Wireless
PO Box 408
Newark NJ 07101-0408

Entered 10/21/19 11:07:31

 

 
Case 1-19-46308-ess Doc1 Filed 10/21/19 Entered 10/21/19 11:07:31
UNITED STATES BANKRUPTCY COURT

EASTERN DISTRICT OF NEW YORK
---- --X

inte: yoy Case No.
Rulon yoye Hoowsi rn Chapter CA)

btor(s)

 

 

x

DECLARATION OF PRO SE DEBTOR(S)

All individuals filing for bankruptcy pro se (without an attorney), must provide the following information:

Name of Debtor(s): Vutbs Tou 2. Vow BYulY

Address: FOL E29 St York lun NY WAID
Email Address: hwo. Youy msvan & aya ‘ corY)

Phone Number: ( AAS ) 549 - Hal

CHECK THE APPROPRIATE RESPONSES:
FILING FEE:
___ PAID THE FILING FEE IN FULL
APPLIED FOR INSTALLMENT PAYMENTS OR WAIVER OF THE FILING FEE

PREVIOUS CASES FILED: 1. 2. 3.

 

ASSISTANCE WITH PAPERWORK:
NO ASSISTANCE WITH PREPARATION OF/FILING PETITION AND SCHEDULES
HAD ASSISTANCE WITH PREPARATION OF/FILING PETITION AND SCHEDULES

If Debtor had assistance, the following information must be completed:

Name of individual who assisted:

 

 

 

Address:
Phone Number: ( )
Amount Paid for Assistance: $

I/We hereby declare the information above under the penalty of perjury.

Dated: LO| | | Zo AF Suoy homers
Debtor’s Signature

 

 

Joint Debtor’s Signature
